            Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 1 of 24
  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  RICARDO ORTIZ ORTIZ and ARIOSTO
  FAJARDO, individually and on behalf of
  others similarly situated,
                                                                       COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  ABITINO'S PIZZA 49TH STREET CORP.
  (D/B/A ABITINO'S PIZZERIA), ABITINO'S                                  ECF Case
  JFK LLC (D/B/A ABITINO'S PIZZERIA),
  MARIO ABITINO , SALVADOR ABITINO ,
  and DOMINIQUE ABITINO ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Ricardo Ortiz Ortiz and Ariosto Fajardo , individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against Abitino's Pizza 49th Street Corp.

 (d/b/a Abitino's Pizzeria), Abitino's JFK LLC (d/b/a Abitino's Pizzeria), (“Defendant

 Corporations”), Mario Abitino,            Salvador Abitino, and   Dominique Abitino, (“Individual

 Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Abitino's Pizza 49th Street Corp.

(d/b/a Abitino's Pizzeria), Abitino's JFK LLC (d/b/a Abitino's Pizzeria), Mario Abitino, Salvador

Abitino, and Dominique Abitino.
             Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 2 of 24
        2.       Defendants own, operate, or control two pizzerias, located at 936 Second Avenue,

New York, New York 10022 (hereafter, the “Manhattan location”) under the name “Abitino's

Pizzeria” and at JFK Airport International Terminal 8, Jamaica, NY 11430 (hereafter, the “JFK

location”) under the name “Abitino's Pizzeria”.

        3.       Upon information and belief, individual Defendants Mario Abitino, Salvador

Abitino, and Dominique Abitino, serve or served as owners, managers, principals, or agents of

Defendant Corporations and, through these corporate entities, operate or operated the restaurants as

a joint or unified enterprise.

        4.       Plaintiffs were employed as cooks at the restaurants located at 936 Second Avenue,

New York, New York 10022 and JFK Airport International Terminal 8, Jamaica, NY 11430.

        5.       At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hour’s

compensation for the hours that they worked.

        6.       Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

        7.       Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

        8.       Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

        9.Defendants’ conduct extended beyond Plaintiffs to all other similarly situated employees.

        10.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.




                                                   -2-
            Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 3 of 24
        11.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        12.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

        13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        14.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate two pizzerias located in this district. Further, Plaintiffs were employed by Defendants in this

district.

                                                  PARTIES

                                                   Plaintiffs

        15.     Plaintiff Ricardo Ortiz Ortiz (“Plaintiff Ortiz” or “Mr. Ortiz”) is an adult individual

residing in New York County, New York.

        16.     Plaintiff Ortiz was employed by Defendants at Abitino's Pizza from approximately

June 2015 until on or about May 13, 2019.


                                                   -3-
         Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 4 of 24
       17.     Plaintiff Ariosto Fajardo (“Plaintiff Fajardo” or “Mr. Fajardo”) is an adult

individual residing in Queens County, New York.

       18.     Plaintiff Fajardo was employed by Defendants at Abitino's Pizzeria from

approximately 1993 until on or about December 2018.

                                              Defendants

       19.     At all relevant times, Defendants owned, operated, or controlled two pizzerias,

located at 936 Second Avenue, New York, New York 10022 under the name “Abitino's Pizzeria”

and at JFK Airport International Terminal 8, Jamaica, NY 11430 under the name “Abitino's

Pizzeria”.

       20.     Upon information and belief, Abitino's Pizza 49th Street Corp. (d/b/a Abitino's

Pizzeria) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 936 Second Avenue, New

York, New York 10022.

       21.     Upon information and belief, Abitino's JFK LLC (d/b/a Abitino's Pizzeria) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at JFK Airport International

Terminal 8, Jamaica, NY 11430.

       22.     Defendant Mario Abitino is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Mario Abitino is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Mario Abitino

possessed operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controlled significant functions of Defendant Corporations. He determined the

wages and compensation of the employees of Defendants, including Plaintiffs, established the

schedules of the employees, maintained employee records, and had the authority to hire and fire

employees.


                                                  -4-
         Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 5 of 24
       23.     Defendant Salvador Abitino is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Salvador Abitino is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Salvador Abitino possessed operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controlled significant functions of Defendant Corporations. He

determined the wages and compensation of the employees of Defendants, including Plaintiffs,

established the schedules of the employees, maintained employee records, and had the authority to

hire and fire employees.

       24.     Defendant Dominique Abitino is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Dominique Abitino is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporations.

Defendant Dominique Abitino possessed operational control over Defendant Corporations, an

ownership interest in Defendant Corporations, and controlled significant functions of Defendant

Corporations. He determined the wages and compensation of the employees of Defendants,

including Plaintiffs, established the schedules of the employees, maintained employee records, and

had the authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       25.     Defendants operate two pizzerias located in multiple neighborhoods in New York.

       26.     Individual Defendants, Mario Abitino, Salvador Abitino, and Dominique Abitino,

possess operational control over Defendant Corporations, possess ownership interests in Defendant

Corporations, and control significant functions of Defendant Corporations.

       27.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.




                                                  -5-
         Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 6 of 24
       28.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       29.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       30.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       31.     Upon information and belief, Individual Defendants Mario Abitino, Salvador

Abitino, and Dominique Abitino operate Defendant Corporations as either alter egos of themselves

and/or fail to operate Defendant Corporations as entities legally separate and apart from themselves,

by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporations for their own benefit and maintaining control

                 over these corporations as closed Corporations,

             f) intermingling assets and debts of their own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect their own interests, and


                                                  -6-
           Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 7 of 24
                h) Other actions evincing a failure to adhere to the corporate form.

          32.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          33.    In each year from 2013 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          34.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurants on a daily basis are goods produced outside of the State of New York.

                                               Individual Plaintiffs

          35.    Plaintiffs are former employees of Defendants who were employed as cooks.

          36.    Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                        Plaintiff Ricardo Ortiz Ortiz

       37.    Plaintiff Ortiz was employed by Defendants from approximately June 2015 until on
or about May 13, 2019.
       38.    Defendants employed Plaintiff Ortiz as a cook.

          39.    Plaintiff Ortiz regularly handled goods in interstate commerce, such as food and other

supplies produced outside the State of New York.

          40.    Plaintiff Ortiz’s work duties required neither discretion nor independent judgment.

          41.    Throughout his employment with Defendants, Plaintiff Ortiz regularly worked in

excess of 40 hours per week.

          42.    From approximately January 2016 until on or about December 2018, Plaintiff Ortiz

worked at the Manhattan location from approximately 10:00 a.m. until on or about 5:00 p.m.,


                                                    -7-
          Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 8 of 24
Tuesdays and Saturdays, from approximately 10:00 a.m. until on or about 9:00 p.m., Wednesdays

and Thursdays, from approximately 10:00 a.m. until on or about 11:00 p.m., on Fridays, and from

approximately 10:00 a.m. until on or about 11:00 p.m., on Sundays (typically 60 hours per week).

         43.   From approximately January 2019 until on or about May 2019, Plaintiff Ortiz worked

at the Manhattan location from approximately 10:00 a.m. until on or about 4:00 p.m., on Mondays,

from approximately 10:00 a.m. until on or about 8:00 p.m., on Tuesdays, and from approximately

10:00 a.m. until on or about 9:00 p.m., Wednesdays, Thursdays and Fridays (typically 62 hours per

week).

         44.   From approximately January 2016 until on or about August 2017, Defendants paid

Plaintiff Ortiz his wages by check.

         45.   From approximately September 2017 until on or about May 2019, Defendants paid

Plaintiff Ortiz his wages in cash.

         46.   From approximately January 2016 until on or about December 2016, Defendants paid

Plaintiff Ortiz $10.50 per hour (Plaintiff Ortiz was not paid for approximately 6 to 7 hours of

overtime).

         47.   From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Ortiz $11.00 per hour for the first 40 hours worked per week and $16.00 per hour for some

of his overtime hours (Plaintiff Ortiz was not paid for approximately 6 to 7 hours of overtime).

         48.   From approximately January 2018 until on or about December 2018, Defendants paid

Plaintiff Ortiz $13.00 per hour for the first 40 hours worked per week and $19.50 per hour for some

of his overtime hours (Plaintiff Ortiz was not paid for approximately 6 to 7 hours of overtime).

         49.   From approximately January 2019 until on or about May 2019, Defendants paid

Plaintiff Ortiz $15.00 per hour for the first 40 hours worked per week and $22.50 per hour for some

of his overtime hours (Plaintiff Ortiz was not paid for approximately 6 to 7 hours of overtime).




                                                 -8-
            Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 9 of 24
       50.      Plaintiff Ortiz’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       51.      For example, Defendants required Plaintiff Ortiz to start working one hour prior to

his scheduled start time and continue working an additional 30 minutes past his scheduled departure

time regularly, and did not pay him for the additional time he worked.

       52.      Defendants never granted Plaintiff Ortiz any breaks or meal periods of any kind.

       53.      Plaintiff Ortiz was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       54.      In addition, in order to get paid, Plaintiff Ortiz was required to sign a document in

which Defendants misrepresented the hours that he worked per week.

       55.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Ortiz regarding overtime and wages under the FLSA and NYLL.

       56.      Defendants did not provide Plaintiff Ortiz an accurate statement of wages, as required

by NYLL 195(3).

      57.       In fact, Defendants adjusted Plaintiff Ortiz’s paystubs so that they reflected

inaccurate wages and hours worked.

      58.       Defendants did not give any notice to Plaintiff Ortiz, in English and in Spanish

(Plaintiff Ortiz’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      59.       Defendants required Plaintiff Ortiz to purchase “tools of the trade” with his own

funds—including uniforms.

                                       Plaintiff Ariosto Fajardo

       60.      Plaintiff Fajardo was employed by Defendants from approximately 1993 until on or

about December 2018.


                                                  -9-
        Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 10 of 24
       61.    Defendants employed Plaintiff Fajardo as a cook.

       62.    Plaintiff Fajardo regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       63.    Plaintiff Fajardo’s work duties required neither discretion nor independent judgment.

       64.    Throughout his employment with Defendants, Plaintiff Fajardo regularly worked in

excess of 40 hours per week.

       65.    From approximately August 2013 until on or about December 2013, Plaintiff Fajardo

worked at the JFK location from approximately 12:00 p.m. until on or about 10:00 p.m. to 10:40

p.m., 6 days a week (typically 60 to 64.02 hours per week).

       66.    From approximately January 2014 until on or about December 10, 2018, Plaintiff

Fajardo worked at the JFK location from approximately 12:00 p.m. until on or about 9:45 p.m. to

9:50 p.m., 6 days a week (typically 58.5 to 58.98 hours per week).

       67.    From approximately August 2013 until on or about December 2017, Defendants paid

Plaintiff Fajardo his wages by check.

       68.    From approximately January 2018 to December 2018, Defendants paid Plaintiff

Fajardo his wages in cash.

       69.    From approximately August 2013 until on or about November 2013, Defendants paid

Plaintiff Fajardo $11.50 per hour for the first 40 hours worked and $17.25 per hour for some of the

overtime hours worked.

       70.    From approximately December 2013 until on or about December 2015, Defendants

paid Plaintiff Fajardo $12.00 per hour for the first 40 hours worked and $18 per hour for some of

the overtime hours worked.

       71.    From approximately January 2016 until on or about June 2016, Defendants paid

Plaintiff Fajardo $12.75 per hour for the first 40 hours worked and $19.12 per hour for some of the

overtime hours worked.


                                                - 10 -
          Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 11 of 24
       72.      From approximately July 2016 until on or about May 2018, Defendants paid Plaintiff

Fajardo $13.75 per hour for the first 40 hours worked and $20.62 per hour for some of the overtime

hours worked.

       73.      From approximately May 2018 until on or about December 2018, Defendants paid

Plaintiff Fajardo $14.75 per hour for the first 40 hours worked and $22.12 per hour for some of the

overtime hours worked.

       74.      Plaintiff Fajardo’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       75.      For example, Defendants required Plaintiff Fajardo to work an additional 10 to 40

minutes past his scheduled departure time every day, and did not pay him for the additional time he

worked.

       76.      Defendants never granted Plaintiff Fajardo any breaks or meal periods of any kind.

       77.      Although Plaintiff Fajardo was required to keep track of his time, Defendants

required him to record fewer hours than he actually worked. As a result, Plaintiff Fajardo was not

compensated for all of the hours that he worked.

       78.      On a number of occasions, Defendants required Plaintiff Fajardo to sign a document,

the contents of which he was not allowed to review in detail, in order to release his weekly pay.

       79.      Defendants took improper and illegal deductions of Plaintiff Fajardo’s wages;

specifically, Defendants deducted 30 minutes daily from Plaintiff Fajardo's weekly wages for breaks

they never allowed him to take.

       80.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Fajardo regarding overtime and wages under the FLSA and NYLL.

       81.      Defendants did not provide Plaintiff Fajardo an accurate statement of wages, as

required by NYLL 195(3).




                                                 - 11 -
          Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 12 of 24
      82.      In fact, Defendants adjusted Plaintiff Fajardo’s paystubs so that they reflected

inaccurate wages and hours worked.

      83.      Defendants did not give any notice to Plaintiff Fajardo, in English and in Spanish

(Plaintiff Fajardo’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      84.      Defendants required Plaintiff Fajardo to purchase “tools of the trade” with his own

funds—including 6 pair of gray or blue pants per year.

                                 Defendants’ General Employment Practices

      85.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      86.      Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      87.      Defendants pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the requires minimum

wage rate.

      88.      Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      89.      Defendants’ time keeping system did not reflect the actual hours that Plaintiffs

worked.

      90.      Defendants    willfully disregarded        and   purposefully evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.


                                                 - 12 -
         Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 13 of 24
      91.       On a number of occasions, Defendants required Plaintiffs to sign a document the

contents of which they were not allowed to review in detail.

      92.       Defendants required Plaintiffs to sign a document that reflected inaccurate or false

hours worked.

      93.       Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      94.       Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      95.       Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      96.       Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      97.       Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      98.       Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,


                                                  - 13 -
        Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 14 of 24
week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                            FLSA COLLECTIVE ACTION CLAIMS

      99.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      100.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      101.     The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      102.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      103.     At all times relevant to this action, Defendants were Plaintiffs’ employers (and

employers of the putative FLSA Class members) within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiffs (and the FLSA Class




                                                 - 14 -
         Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 15 of 24
members), controlled the terms and conditions of their employment, and determined the rate and

method of any compensation in exchange for their employment

      104.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      105.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      106.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      107.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      108.     Plaintiffs (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      109.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      110.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      111.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      112.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      113.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.


                                                 - 15 -
        Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 16 of 24
      114.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      115.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      116.     Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      117.     Plaintiffs were damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      118.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      119.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      120.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      121.     Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      122.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 16 -
         Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 17 of 24
      123.     Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      124.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      125.     Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      126.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      127.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      128.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      129.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      130.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name


                                                  - 17 -
        Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 18 of 24
of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      131.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      132.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      133.     Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      134.     Plaintiffs were damaged in an amount to be determined at trial.

                            NINTH CAUSE OF ACTION
                UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW

       135.    Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

       136.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

       137.    Defendants made unlawful deductions from Plaintiffs’ wages; specifically,

Defendants deducted 30 minutes daily from Plaintiff Fajardo's weekly wages for breaks they never

allowed him to take.

       138.    The deductions made from Plaintiffs’ wages were not authorized or required by law.



                                                 - 18 -
          Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 19 of 24
         139.    Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

                     Plaintiffs were damaged in an amount to be determined at trial.

                                     TENTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

        140.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        141.     Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        142.     Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;




                                                   - 19 -
       Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 20 of 24
        (d)      Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)      Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (f)      Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)      Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

        (k)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (m)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;


                                                  - 20 -
       Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 21 of 24
       (n)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (o)      Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)      Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)      Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)      Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)      All such other and further relief as the Court deems just and proper.

                                               JURY DEMAND

                   Plaintiffs demand a trial by jury on all issues triable by a jury.

       Dated:             New York, New York

                          August 7, 2019

                                                MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                By:              /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510


                                                 - 21 -
Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 22 of 24
                                        New York, New York 10165
                                        Telephone: (212) 317-1200
                                        Facsimile: (212) 317-1620
                                        Attorneys for Plaintiffs




                               - 22 -
Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 23 of 24
Case 1:19-cv-07380-LJL-JLC Document 1 Filed 08/07/19 Page 24 of 24
